 

Exhibit 10.8

 

ROCAP MARKETING, INC.

 

Conditional Stock Grant Agreement

 

Date of Grant: August 11, 2014

 

Parties:

 

“Rocap” Rocap Marketing, Inc., a Nevada corporation   3283 Windmist Ave.,
Thousand Oaks, CA 91362 U.S.A.     “Meyers” Mark Meyers   3283 Windmist Ave.,
Thousand Oaks, CA 91362 U.S.A.

 

Premises:

 

A. The Share Exchange Agreement dated May 27, 2014 among Rocap, Meyers and
Spiral, LLC provides that Rocap will create a bonus program whereby Meyers will
earn shares of Rocap common stock upon Spiral achieving milestones to be agreed
upon.     B. To fix the terms under which the bonus shares will be issued, the
parties are making this agreement.

 

Agreement:

 

1. If, during any fiscal quarter, Rocap/Spiral Operations (excluding payment of
liabilities that were on the books of Rocap at June 30, 2014) provide net cash,
calculated in accordance with generally accepted accounting principles, then
Rocap will issue to Meyers a certificate for two million, sixty three thousand,
sixty seven (2,063,067) shares of common stock. The certificate will be issued
promptly after Rocap files with the SEC its quarterly or annual report for the
measured quarter.       For purposes hereof, “Rocap/Spiral Operations” shall
mean the operations of Rocap on a consolidated basis, but excluding (a)
operations discontinued on July 1, 2014, and (b) the operations of any
subsidiary acquired after July 1, 2014.     2. If, during each of the three
consecutive calendar months, Rocap records Adjusted Income From Operations
derived from Rocap/Spiral Operations, then Rocap will issue to Meyers a
certificate for two million, sixty three thousand, sixty six (2,063,066) shares
of common stock. The certificate will be issued promptly after Rocap files with
the SEC its quarterly or annual report for the quarter containing the third
measured month.

 

1

   

 

For purposes hereof, “Adjusted Income From Operations” shall mean Income from
Operations, calculated in accordance with generally accepted accounting
principles, including appropriate accruals but excluding any non-cash
transactions such as stock-based compensation or amortization of goodwill.

 

3. In the event that Rocap becomes party to a merger or consolidation in which
Rocap is not the surviving entity, or in the event that Rocap sells
substantially all of its assets and adopts a plan of liquidation, and if, on the
date that Rocap executes the contract agreeing to such merger, consolidation or
sale, Spiral LLC is a subsidiary of Rocap and has recorded revenue during the
preceding fiscal quarter, then on the day prior to the effective date of such
transaction Rocap will issue to Meyers a certificate for (a) four million, one
hundred twenty-six thousand, one hundred thirty-three (4,126,133) shares of
common stock less (b) any shares issued pursuant to Section 1 or Section 2
hereof. Upon the issuance of said certificate, Meyer’s right to receive shares
pursuant to Section 1 or Section 2 hereof, whether accrued or not accrued, shall
terminate.     4. In the event that Meyers resigns from his position as an
officer of Rocap, or if the Rocap board of directors removes Meyers from his
position as an officer of Rocap for cause, then this agreement shall terminate,
except with respect to rights accrued prior to the termination of employment.  
  5. This agreement shall terminate on August 11, 2017.

 

ROCAP MARKETING, INC.

 

By: /s/ Gordon McDougall    /s/ Mark Meyers   Gordon McDougall, Secretary   MARK
MEYERS

 

2

   

 

 

